DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: 
The primary reason for the allowance of the claims in this case is the inclusion of:  splitboard binding that includes a first interface for receiving a boot and a second interface located on the splitboard for coupling with the first interface in a ride mode where a first receiving component for the second interface is located on a first splitboard for attaching to a second receiving component for the second interface located on the second splitboard, further where a first attachment portion for the first interface engages with the first receiving component of the second interface and the second attachment portion of the first interface is engages the second receiving component of the second interface, where a locking mechanism is provided for the second attachment portion and the locking mechanism has an open and locked position; the first interface and the second interface having a first configuration where the first interface and second interface are disengaged and the first interface and the second interface having a second configuration where the first interface and second interface are loosely engaged with a clearance fit in at least two directions and the locking mechanism of the first interface is in the open position, and the first interface and the second interface having a third configuration where the first interface and second interface are fixed and join the splitboard skis, wherein in the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record is U.S. Patent No. 6,523,851 issued to Maravetz (cited in the IDS).  Maravetz teaches of a touring splitboard but does not teach of a locking mechanism for a first interface in a locked position and engaged with a second interface the locking mechanism constrains the first interface to the second interface in at least two directions and wherein the second interface compresses the first interface into the splitboard ski.
U.S. Patent Publication No. 2010/0102522 issued to Kloster et al. (cited in the IDS) teach of a splitboard binding does not teach of a first and second interface in a second configuration being loosely engaged with a clearance fit.
U.S. Patent Publication No. 2012/0256395 issued to Ritter (IDS) teach of a splitboard binding does not teach of a first and second interface in a second configuration being loosely engaged with a clearance fit.
U.S. Patent Publication No. 2015/0014962 issued to Rayner (IDS), U.S. Patent Publication No. 2012/0274036 issued to Kloster et al., U.S. Patent No. 8,708,371 issued to Balun, and U.S. Patent Publication 2009/0250906 issued to Ritter (IDS) teach of other splitboard binding configurations pertinent to the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618